          Case 1:19-cr-00064-GHW Document 67 Filed 08/06/20 Page 1 of 2
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #:
From: Matthew R. Lee <innercitypress@gmail.com>                   DATE FILED: 8/6/2020
Sent: Wednesday, August 5, 2020 10:28:04 PM
To: Woods NYSD Chambers <WoodsNYSDChambers@nysd.uscourts.gov>
Cc: carvlin@hotmail.com <carvlin@hotmail.com>; daniel.richenthal@usdoj.gov
<daniel.richenthal@usdoj.gov>
Subject: Press Access to correspondence submitted by defendant in US v. Edwards,19-cr-64
(GHW) - second timely response to June 22 order, both should bedocketed

August 5, 2020
By E-mail to WoodsNYSDChambers@nysd.uscourts.gov
Hon. Gregory H. Woods, United States District Judge
Southern District of New York, 500 Pearl Street New York, NY 10007

Re: Press Access to correspondence submitted by defendant in US v. Edwards, 19-cr-64 (GHW)
- second timely response to June 22 order, both should be docketed
Dear Judge Woods:
  I write for a second time pursuant to your July 22, 2020 order and in further support of the July
21 application for press and public access to submissions to this Court by defendant Natalie
Mayflower Sours Edwards, that triggered a judicial conference. They are judicial documents,
contrary to the July 30 opposition submitted by Edwards' counsel.
  On August 4 Inner City and I emailed to your Chambers our reply. Twenty four hours later, it is
not docketed. So, first, this is a formal request that our responses to Edwards' counsel's
submission be docketed as hers was, as Docket No. 65.
  Second, in further opposition to the withdrawal / disappearance of what Ms. Edwards submitted
to this Court triggering the conference(s), since for now we cannot know of what it consisted,
consider that the following is already in the public record, citing Yemen, China, Clinton, Iran:
https://twitter.com/innercitypress/status/1291186878918647808/photo/1
and https://twitter.com/innercitypress/status/1291186878918647808/photo/2
  Furthermore, even what is characterized as attorney - client is of public interest, including
because after having know to be well compensated counsel from Brafman & Associates, now
Ms. Edwards has taxpayer funded CJA counsel. Was she paying Brafman & Associates? Or was
someone else paying?
  We had hoped for docketing and ruling on the judicial documents issue without getting into the
specifics of press interest, which as in FOIA litigation should not be inquired into be a court of
government agency. But given the August 6, 5 pm deadline set by this Court, we submit this on
August 5. Please confirm receipt, and docket. Thank you.
Respectfully submitted,
Matthew Russell Lee, Inner City Press
Case 1:19-cr-00064-GHW Document 67 Filed 08/06/20 Page 2 of 2




5, 2020




                                  716 3540
